Citation Nr: 9910309	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  95-03 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for impotency, secondary to 
a service-connected low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The record also reflects the veteran perfected an appeal as 
to a claim for entitlement to an increased rating for a low 
back disability; however, in November 1997, the RO granted an 
increased rating, assigned the maximum schedular rating for a 
low back disability, and granted a total disability rating 
based upon individual unemployability.  As no higher 
schedular disability rating is possible for the veteran's low 
back disability, there are no remaining matters on appeal as 
to this issue.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence of record includes a present diagnosis 
of impotence and a medical opinion stating the disorder 
appeared to have a neurogenic basis.  Based upon this 
evidence the veteran's claim is plausible.

3.  Persuasive medical evidence demonstrates the veteran's 
impotency is not proximately due to or the result of his 
service-connected low back disability. 



CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for impotency, secondary to a service-connected low back 
disability, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's impotency is not proximately due to or the 
result of his service-connected low back disability.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The record reflects the veteran is presently service-
connected for the residuals of a low back injury, status post 
L5-S1 diskectomy due to a herniated disc.  A 60 percent 
disability was assigned based upon evidence including 
findings of spinal stenosis, decreased pinprick sensation, 
weakness and chronic pain with radiculopathy.

VA outpatient treatment records dated in April 1994 show the 
veteran complained of decreased erections.  The diagnoses 
included impotence, and the treatment plan recommended 
referral for an urology examination.  In August 1994 the 
veteran complained of erectile dysfunction subsequent to 
diskectomy in October 1993.  It was also noted the veteran 
took medication for hypertension.  The diagnosis was 
impotence.  A September 1994 report noted the veteran 
complained of problems with impotence since March.  He also 
stated that when he had been recently inclined toward sexual 
activity his spouse had declined because it was late.  In 
December 1994 the veteran reported he had discontinued his 
anti-hypertensive medication and that his erections had 
returned to a satisfactory level.  The treatment plan was to 
continue to observe the veteran.

At a personal hearing, the veteran testified that he was 
impotent and that the problem occurred after he had undergone 
surgery for his back disorder.  Transcript, pp. 16-17 (March 
1995).  He stated that his doctor told him the disorder was 
normal after that type of surgery.  Tr., p. 17.  He reported 
that after his doctor discontinued his blood pressure 
medication he was able to achieve "somewhat" of an 
erection, but that he was presently not taking the medication 
and could not achieve an erection.  Tr., p. 18.  

VA outpatient treatment records dated in July 1995 show the 
veteran reported impotence and lack of erection since 
November 1993.  No diagnosis or additional comments were 
provided.  During a July 1995 psychiatric evaluation the 
veteran reported concern about decreased sex drive.  A July 
1995 urology examination noted the veteran's erections 
improved when he discontinued anti-hypertensive medication, 
but that he complained his erections were less firm.  It was 
noted the veteran had become depressed, that he quit his job 
and that he expressed feelings of inadequacy.  The diagnosis 
was impotence.

In an October 1995 VA urology examination the veteran 
reported he was taking anti-hypertensive and anti-depressant 
medication, and that he had achieved only partial success 
with the use of a vacuum erection device.  The diagnosis was 
partial erectile impotence.

VA records show the veteran failed to report for a scheduled 
urology examination in December 1995.  

VA outpatient treatment records dated in January 1996 include 
a diagnosis of organic (neurological versus arterial) 
erectile dysfunction.  In a March 1996 clinical note the 
examiner reported a diagnosis of organic erectile 
dysfunction, possibly neurogenic.  An April 1996 clinical 
note included a diagnosis of possible neurogenic erectile 
dysfunction. 

In a July 1996 statement the veteran reported he was told in 
March 1996 that his impotency was the result of nerve damage.  
He stated he was also informed that his inability to obtain 
an erection was not due to a psychological problem.

At a personal hearing, the veteran testified that he first 
experienced impotency in approximately January 1994, and that 
he had no problems prior to undergoing surgery.  Transcript 
II, p. 1 (October 1996).  He stated that discontinuation of 
medication had resulted in some, but not full improvement.  
Tr. II, p. 2.  He reported that he began taking anti-
hypertensive medication after his surgery, and that he 
continued to experience impotence even after this medication 
was changed.  Tr. II, p. 3.  He reported that during the 
March medical work-up he was told the results of a nocturnal 
tubulin study revealed erections insufficient for 
penetration.  Tr. II, p. 3.  

VA records show the veteran failed to report for a scheduled 
urology examination in November 1996.

During VA neurological examination in May 1997 the veteran 
reported continued impotence, relieved somewhat by 
injections.  The examiner noted that it appeared there was a 
neurogenic basis for the impotence based upon a review of the 
records.  It was also noted that the symptoms followed 
several months after surgery performed in 1993.

VA expert medical opinion, by the Chief of Urology, in 
January 1999 found, based upon the evidence of record, that 
it was more likely that the veteran's erectile dysfunction 
was due to a combination of psychogenic causes and age.  It 
was noted while one could not completely rule out the 
possibility that back surgery contributed to the erectile 
dysfunction to some degree, that a psychogenic etiology was 
favored in this case.  The expert examiner noted that this 
was a very complicated case because the veteran's disorder 
was not documented by objective studies and because of 
competing possible etiological bases.  However, it was also 
noted that incomplete spinal cord injury lesions rarely 
caused significant dysfunction, and that uncomplicated disk 
herniation and corrective procedures were rarely associated 
with erectile dysfunction.

Well-Grounded Claim
Analysis

Initially, the Board notes this appeal arose from a February 
1996 rating decision which, inter alia, denied entitlement to 
service connection for impotence, secondary to a service-
connected low back disability, on the merits.  The Board also 
notes a November 1997 supplemental statement of the case 
denied entitlement to service connection for impotence, 
secondary to a service-connected low back disability, as not 
well grounded.  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (Court)  has held 
that a well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The Court has also held that 
although a claim need not be conclusive, the statute provides 
that it must be accompanied by evidence that justifies a 
"belief by a fair and impartial individual" that the claim 
is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
held that in order for a claim to be well grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  

Based upon the evidence of record, the Board finds that the 
veteran has submitted a well-grounded claim.  Medical 
evidence of record includes a present diagnosis of impotence 
and a medical opinion stating the disorder appeared to have a 
neurogenic basis.  Therefore, the Board finds the veteran's 
claim of impotence, secondary to a service-connected low back 
disability, is plausible.

In light of this decision, the Board finds that a review of 
the veteran's service connection claim on the merits is 
warranted.  The Board notes VA has a statutory duty to assist 
the veteran in the development of evidence pertinent to well-
grounded claim.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended, and conducting 
a thorough and contemporaneous medical examination, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the Board notes the record reflects the veteran 
failed to report for a scheduled November 1996 urology 
examination, and provided no explanation to show good cause 
for this action.  VA regulations provide that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim without good cause, the 
claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b) (1998).

As the record shows the veteran was provided an opportunity 
to attend an examination with a specialist and was provided 
an opportunity to respond to a VA medical expert opinion, the 
Board finds the veteran has been adequately assisted in the 
development of this claim.  

Service Connection Claim
Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1998).  The Court has 
held that, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The Court has also held that lay assertions of medical 
causation cannot constitute evidence to establish a claim 
under 38 U.S.C.A. § 5107(a).  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, and 
that all reasonable doubt be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (1998).

In this case, the Board finds that persuasive medical 
evidence demonstrates that the veteran's impotency is not 
proximately due to or the result of his service-connected low 
back disability.  The evidence is also not persuasive that 
the veteran's impotence was aggravated by his service-
connected low back disability.  VA expert medical opinion 
found it was more likely that the veteran's erectile 
dysfunction was due to a combination of psychogenic causes 
and age, and was not related to his service-connected low 
back disorder.  It was noted that disorders similar to the 
veteran's low back disability rarely resulted in erectile 
dysfunction.

Although a May 1997 VA neurology opinion attributed the 
veteran's disorder to an apparent neurogenic basis and the 
veteran's treating urologists provided diagnoses indicating a 
possible neurogenic basis, the evidence does not clearly 
establish that the veteran's impotency is complete or 
chronic.  The "neurogenic basis" was not fully explained 
and attempts to clarify the nature and etiology of the 
impotence were thwarted by the veteran's failure to report 
for scheduled urology examinations.  The Board finds the 
January 1999 VA expert medical opinion is the most probative 
evidence of record.  The Board notes that the expert opinion 
was provided by the Chief of Urology and was based upon a 
review of the complete record including the veteran's general 
medical and psychiatric treatment records.

The only other evidence of a causal relationship to the 
service-connected low back disorder is the veteran's own 
opinion.  While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the Board finds the preponderance of the evidence 
is against the claim for service connection for impotency, 
secondary to a service-connected low back disability.



ORDER

Entitlement to service connection for impotency, secondary to 
a service-connected low back disability, is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

